Case 4:17-cv-01336 Document 107-1 Filed on 03/24/20 in TXSD Page 1 of 29




                    EXHIBIT B
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                1 of 10   2 of 29
                                                                        PageID  #: 1024



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


STEVEN MATTHEWS, individually and on behalf                No. 6:15-cv-00448-MHS-KNM
of all others similarly situated,

               Plaintiff,                                  JURY TRIAL DEMANDED

v.
                                                           FLSA COLLECTIVE ACTION
PRIORITY ENERGY SERVICES, LLC, et al.,

               Defendants.



                    FIRST AMENDED COLLECTIVE ACTION COMPLAINT

                                                SUMMARY

       1.      Priority Energy Services, LLC; Priority Well Testing, LLC; and Priority Coiled Tubing,

LLC (collectively “Priority”) jointly employ individuals in the flowback/well testing and coiled tubing

divisions. These workers were uniformly treated as exempt from the overtime requirements and paid a

salary and job bonus.

       2.      Further, these employees perform largely technical and manual labor type job duties for

Priority on a daily and weekly basis. These workers work with their hands to operate oilfield machinery,

open and shut valves, clean out separators, string together pipe, operate coiled tubing equipment and

pumps, turn wrenches, swing hammers, and many other traditionally non-exempt job duties.

       3.      Priority’s employees routinely work in excess of 40 hours a week and were denied

overtime, despite the non-exempt nature of their work.

       4.      Steven Matthews is one of the many employees Priority denied proper overtime wages. He

brings this collective action to recover unpaid overtime and related damages owed to Priority’s workers.
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                2 of 10   3 of 29
                                                                        PageID  #: 1025



                                         JURISDICTION & VENUE

        5.      This Court has federal question jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

        6.      Venue is proper under 28 U.S.C. § 1391 since a substantial part of the events giving rise to

this claim occurred in this District and Division.

                                                     PARTIES

        7.      Matthews was employed by Priority in the Eastern District of Texas. Matthews worked in

the Henderson, Texas yard and performed substantial worked in the Tyler Division.

        8.      Priority paid Matthews a base salary and bonus when working in the field. Although he

regularly worked 80 or more hours in a week, Priority did not pay Matthews overtime.

        9.      Matthews’ written consent is on file with the Court.

        10.     Matthews brings this action on behalf of himself and all other similarly situated employees

under § 16(b) of the FLSA (the “FLSA Class”). See 29 U.S.C. § 216(b).

        11.     The FLSA Class was subjected to the same unlawful policy as Matthews and is properly

defined as:

                All workers employed by Priority in the Flowback/Well Testing and
                Coiled Tubing divisions in past 3 years who were paid a salary and
                received a field bonus.

The members of the FLSA Class are easily ascertainable from Priority’s business records, particularly its

personnel records.

        12.     Priority Energy Services, LLC has been served with process and appeared in this case.

        13.     Priority admitted in its original answer that it employed Matthews.

        14.     Priority Well Testing, LLC may be served with process through its registered agent:

Kelly Raper, 5655 W. Sam Houston Parkway N., Houston, Texas 77041.

        15.      Priority Coiled Tubing, LLC may be served with process through its registered agent:

Kelly Raper, 5655 W. Sam Houston Parkway N., Houston, Texas 77041.

                                                       -2-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                3 of 10   4 of 29
                                                                        PageID  #: 1026



       16.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC all have the same registered agent – Kelly Raper.

       17.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share a common manger or governing person – Chris Abide.

       18.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share management personnel.

       19.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share offices.

       20.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share employees.

       21.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share equipment.

       22.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC share customers.

       23.     The processing of payroll for Priority Energy Services, LLC, Priority Well Testing, LLC,

and Priority Coiled Tubing, LLC is performed at the same location.

       24.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC have access to the same payroll records.

       25.     Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC promotional brochures refer readers to the same website – www.priorityenergyllc.com.

       26.     The website at www.priorityenergyllc.com lists the “main office” for all locations at 681

River Highlands Blvd, Covington, LA 70433.

       27.     Job opportunities for Priority Energy Services, LLC, Priority Well Testing, LLC, and

Priority Coiled Tubing, LLC are posted at www.priorityenergyllc.com/careers.

                                                   -3-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                4 of 10   5 of 29
                                                                        PageID  #: 1027



           28.   Applicants for positions at Priority Energy Services, LLC, Priority Well Testing, LLC, and

Priority     Coiled   Tubing,   LLC   all   fill   out    the   same   application   (which   is   available   at

www.priorityenergyllc.com).

           29.   The website at www.priorityenergyllc.com states that Priority has “over 450 employees

throughout Louisiana, Texas, and Alaska.” The “450 employees” include employees from Priority Energy

Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing, LLC.

           30.    Priority Energy Services, LLC, Priority Well Testing, LLC, and Priority Coiled Tubing,

LLC are joint employers under the FLSA. See 29 U.S.C. § 791.2.

                                                     FACTS

           31.   Priority operates throughout Texas and the rest of the United States.

           32.   It employs hundreds of workers.

           33.   Priority’s workers handle and/or work on goods or materials that moved in, or were

produced for, interstate commerce.

           34.   For example, many of Priority’s employees use gloves, hand tools, high-pressure test

equipment, lifts, steel-toe boots, and wrenches that moved in, or were produced for, commerce.

           35.   Priority does more than 1 million dollars in business each year.

           36.   Since “virtually every enterprise in the nation doing the requisite dollar volume of business

is covered by the FLSA[,]” Dunlop v. Industrial America Corp., 516 F.2d 498, 501–02 (5th Cir.1975), it would

be silly for an employer with multi-state operations like Priority to waste this Court’s time arguing it is not

a covered enterprise.

           37.   Matthews worked for Priority as a field employee.

           38.   Priority paid Matthews a salary and job bonus when he worked in the field.

           39.   Matthews regularly worked more than 40 hours a week.

           40.   Priority typically scheduled Matthews for 12 hours of work a day.

                                                         -4-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                5 of 10   6 of 29
                                                                        PageID  #: 1028



       41.      While working in the oilfield, Matthews typically worked at least 12 hours a day.

       42.      Matthews regularly worked 7 days in a single week.

       43.      As a result, Matthews regularly worked 84 (or more) hours a week.

       44.      Priority knew Matthews was working overtime since it scheduled him for as many as 84

hours a week.

       45.      When Matthews worked more than 40 hours in a week, Priority failed to pay him

overtime.

       46.      Under the FLSA, employees who perform largely technical and manual labor like

Matthews are non-exempt and should be paid overtime when required to work over 40 hours in a single

workweek.

       47.      Priority did not provide Matthews with overtime pay.

       48.      As a result, Matthews is entitled to time and a half for all hours worked in excess of 40 in

single week under the FLSA.

       49.      Priority’s failure to pay Matthews overtime pay was no accident.

       50.      Matthews worked with other Priority employees working schedules similar to his own.

       51.      Priority regularly schedules the workers in the FLSA Class for 12 hours of work per day.

       52.      Like Matthews, these workers regularly work 7 days per week.

       53.      Priority knew the members of the FLSA Class were working overtime since it scheduled

them for as many as 84 hours a week.

       54.      Priority’s records establish the FLSA Class regularly worked more than 40 (in fact, often

more than 80) hours in a week.

       55.      Like Matthews, the workers in the FLSA Class receive were paid on a salary and received a

bonus when working in the field.




                                                    -5-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                6 of 10   7 of 29
                                                                        PageID  #: 1029



        56.     The FLSA Class performed the same technical and manual job duties as Matthews and was

denied overtime pay for the same reasons.

        57.     Priority knew, or showed regardless disregard for whether, its policy of denying overtime

pay violated the FLSA.

                                    COLLECTIVE ACTION ALLEGATIONS

        58.     Matthews brings his claim under the FLSA as a collective action.

        59.     The members of the FLSA Class are similarly situated to Matthews in all relevant respects.

        60.     The same policy that caused Matthews to be denied overtime pay caused Priority’s other

salaried workers in the Flowback/Well Testing and Coiled Tubing Divisions to be denied overtime pay as

well.

        61.     While the precise job duties performed by the FLSA Class might vary somewhat, these

differences don’t matter for the purposes of determining their entitlement to overtime.

        62.     Nor do any differences in job duties matter for determining whether Priority’s policy of

denying overtime pay to those who perform largely technical and manual labor is legal (it isn’t).

        63.     The members of the FLSA Class are all entitled to overtime after 40 hours in a week.

        64.     Because Priority uniformly refused overtime to its salaried workers who received field

bonuses, Matthews and the FLSA Class are similarly situated within the meaning of 29 U.S.C. § 216(b).

        65.     Priority employed more than 40 hourly employees like Matthews in the United States

during the past 3 years.

        66.     These workers, who are members of the FLSA class, are geographically disbursed, residing

and working in multiple states.

        67.     Because these workers do not have fixed work locations, these individuals may work in

different states in the course of a given year.




                                                    -6-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                7 of 10   8 of 29
                                                                        PageID  #: 1030



        68.     Absent a collective action, many members of the FLSA Class likely will not obtain redress

of their injuries and Priority will retain the proceeds of its violations of the FLSA.

        69.     Furthermore, individual litigation would be unduly burdensome to the judicial system.

        70.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of individual members of the classes and provide for judicial consistency.

        71.     Numerous FLSA Class Members have joined this lawsuit.

        72.     The FLSA Class Members to join this lawsuit worked in either the Flowback/Well Testing

or Coiled Tubing divisions.

        73.     The FLSA Class Members performed similar work in the Flowback/Well Testing and

Coiled Tubing divisions.

        74.     The FLSA Class Members received similar pay in the Flowback/Well Testing and Coiled

Tubing divisions.

                                            CAUSE OF ACTION
                                           Violation of the FLSA

        75.     Matthews incorporates the preceding paragraphs by reference.

        76.     At all relevant times, Priority has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

        77.     Priority employed Matthews and each member of the FLSA Class.

        78.     Priority’s pay policy denied Matthews and the FLSA Class overtime compensation as

required by the FLSA.

        79.     Priority’s failure to pay Matthews and the FLSA Class overtime for primarily technical and

manual labor work violates the FLSA.

        80.     Priority’s conduct, as described herein, was in willful violation of the FLSA.




                                                      -7-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD   Page
                                                                8 of 10   9 of 29
                                                                        PageID  #: 1031



       81.     Due to Priority’s FLSA violations, Matthews and the FLSA Class are entitled to recover

from Priority their unpaid overtime compensation, liquidated damages, reasonable attorney fees, costs,

and expenses of this action.

                                                JURY DEMAND

       82.     Matthews demands a trial by jury.

                                                  PRAYER

       WHEREFORE, Matthews prays for:

               a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                   to 29 U.S.C. § 216(b) to the FLSA Class to permit them to join this action by filing a

                   written notice of consent;

               b. A judgment against Priority awarding Matthews and the FLSA Class all their unpaid

                   overtime compensation and an additional, equal amount, as liquidated damages;

               c. An order awarding attorney fees, costs, and expenses;

               d. Pre- and post-judgment interest at the highest applicable rates; and

               e. Such other and further relief as may be necessary and appropriate.




                                                    -8-
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-161Filed
                            Document           on07/18/16
                                           Filed  03/24/20 in TXSD
                                                            Page 9 ofPage 10 of 29
                                                                     10 PageID  #: 1032



                                            Respectfully submitted,

                                            By: /s/ Andrew W. Dunlap
                                            Michael A. Josesphson
                                            State Bar No. 24014780
                                            Andrew Dunlap
                                            State Bar No. 24078444
                                            Lindsay R. Itkin
                                            State Bar No. 24068647
                                            Jessica M. Bresler
                                            State Bar No. 24090008
                                            Fibich, Leebron, Copeland,
                                            Briggs & Josephson
                                            1150 Bissonnet
                                            Houston, Texas 77005
                                            Telephone:      (713) 751-0025
                                            Telecopier:     (713) 751-0030
                                            mjosephson@fibichlaw.com
                                            adunlap@fibichlaw.com
                                            litkin@fibichlaw.com
                                            jbresler@fibichlaw.com
                                            AND
                                            Richard J. (Rex) Burch
                                            Texas Bar No. 24001807
                                            Matthew S. Parmet
                                            Texas Bar No. 24069719
                                            BRUCKNER BURCH PLLC
                                            8 Greenway Plaza, Suite 1500
                                            Houston, Texas 77046
                                            Telephone:     (713) 877-8788
                                            Telecopier:    (713) 877-8065
                                            rburch@brucknerburch.com
                                            mparmet@brucknerburch.com
                                            AND
                                            Andy Tindel
                                            Texas Bar No. 24054500
                                            MT2 Law Group
                                            Mann | Tindell | Thompson
                                            112 E. Line St., Ste. 304
                                            Tyler, Texas 75702
                                            Telephone:      (903) 596-0900
                                            Telecopier:     (903) 596-0909
                                            atindel@andytindel.com
                                            ATTORNEYS IN CHARGE FOR PLAINTIFF


                                          -9-
      Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM        107-161Filed
                             Document          on07/18/16
                                           Filed  03/24/20 Page
                                                           in TXSD
                                                                10 ofPage 11 of 29
                                                                      10 PageID  #: 1033



                                    CERTIFICATE OF SERVICE

       This First Amended Collective Action Complaint was served on all present Parties via the Court’s
 ECF System.

                                                      /s/ Andrew W. Dunlap
                                                      Andrew W. Dunlap




                                                  - 10 -
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  12PageID
                                                                    1 of 13  of 29 #:
                                      2264




                          EXHIBIT 1
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  13PageID
                                                                    2 of 13  of 29 #:
                                      2265




                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

        STEVEN MATTHEWS, individually and                     § Docket No. 6:15-cv-00448
        on behalf of all others similarly situated,           §
                                                              §
                        Plaintiff,                            §
                                                              §
        v.                                                    § JURY TRIAL DEMANDED
                                                              §
        PRIORITY ENERGY SERVICES, LLC.,                       §
        et al.                                                § FLSA COLLECTIVE ACTION
                                                              §
                        Defendants .

                            SETTLEMENT AGREEMENT AND RELEASE

             This Settlement Agreement and Release of Claims ("Settlement Agreement") is made and

   entered into by Plaintiff Steven Matthews, individually and on behalf of all opt-in Plaintiffs and

   Arbitration Claimants (together referred to as "Plaintiffs"), and Defendants Priority Energy Services,

   LLC., Priority Well Testing, LLC, and Priority Coiled Tubing, LLC ("D efendants"). Plaintiffs and

   Defendants shall be referred to as the "Parries."

   1.        Procedural History.

             On April 24, 2015, Plaintiffs filed this lawsuit against Defendants, alleging violations under

   the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq. (the ''Lawsuit"). Specifically, Plaintiffs

   alleged Defendants failed to pay certain workers overtime for hours worked in excess of forty during

   workweeks. Claimants pursued the same claims through arbitration.

             To avoid protracted litigation and expense, the Parries engaged in informal and/ or formal

   discovery to identify the potential class members, documents, and records necessary for the Parries to




                                                     Page 1
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  14PageID
                                                                    3 of 13  of 29 #:
                                      2266




   calculate as accurately as possible the number of hours worked by, and the wages paid to, the potential

   class members.

           The Parties agreed to dismiss the claims discussed herein, whether alleged in federal court or

   arbitration, and seek approval and final dismissal of all claims through the Court presiding over Steven

   Matthews, individualjy and on beha!f of all others similarjy sit11ated v. Priority Energy S erviceJ; UC, et al, C.A.

   No. 6:15-cv-00448.

            After substantial, arms' length negotiations, the Parties reached an agreement to settle the

   Lawsuit on a class-wide basis. The Parties identified a total of eighty-two (82) opt-in Plaintiffs and

   arbitration Claimants who worked overtime hours during the relevant period (hereinafter referred to

   as the "Settlement Class").

            The members of the Settlement Class, and their respective shares, are set forth in Exhibit A.

   2.       Benefits under Settlement Agreement.

            (a)     Total Settlement Amount. The amount available under the Settlement Agreement is

   ($700,000.00) ("T otal Settlement Amount"). As set for forth in Sections 2(b) and 2(c) below, the Total

   Settlement Amount consists of: (1) the negotiated settlement payments for distribution to the

   Settlement Class; (2) a negotiated award of attorneys' fees and costs; and (3) a service award for named

   Plaintiff in the amount of $2,500.00.

            (b)      Payments to Members of the Settlement Class. Memb ers of the Settlement Class

   will receive their share of the settlement as follows:

                     (1)      One half as back wages, from which taxes will be withheld and for which a W-

                              2 will be issued; and




                                                          Page2
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  15PageID
                                                                    4 of 13  of 29 #:
                                      2267




                  (2)     One half as liquidated damages, for which a Form 1099 will be issued with the

                          amount reported in Box 3.

          Plaintiffs shall protect and indemnify Defendants against any and all legally

   enforceable liens, subrogation claims and other rights that are lawfully asserted by any person

   or entity against the amount paid in settlement to Plaintiffs, including those for unpaid

   income taxes. Plaintiffs agree that they shall be exclusively liable for all federal income taxes

   owed on the settlement proceeds, and that Defendants shall withhold from the wage portions

   of the settlement proceeds the required deduction for federal income taxes, social security

   and Medicare. However, Defendants shall remain liable for the employer portion of all payroll

   taxes (i.e., the employer portions of social security taxes, Medicare taxes, and state and federal

   unemployment taxes) which may be due as the result of the Settlement Payments paid

   pursuant to this Agreement. Further, Plaintiffs understand that Defendant makes no

   representations regarding tax liability.

           (c)    Attorneys' Fees and Costs: Subject to the Court's approval, Counsel for Plaintiffs

   and Claimants shall receive the Fee Award of $280,000.00 and the Cost Allowance of $33,479.03.

   Payment shall be made to Bruckner Burch PLLC IOLTA Trust Account via wire transfer. Bruckner

   Burch PLLC shall receive a Form 1099 reflecting the payments for attorneys' fees and costs, and will

   provide D efendants with a properly executed IRS Form W-9.

   3.     Release.

          In exchange for the payments set forth in Section 2(b) of this Settlement Agreement, the

   members of the Settlement Class must waive, release, and discharge D efendants from any and all wage

   and h our claims, demands, rights, liabilities, suits, and causes o f action of every nature, kind, and




                                                   Page 3
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  16PageID
                                                                    5 of 13  of 29 #:
                                      2268




   description, and whether based on federal, state or local law, arising under or relating to wages or

   overtime during their employment '\VJ.th Defendants, including the claims asserted or that could have

   been asserted in the Lawsuit or in Arbitration. To that end, Plaintiffs shall evidence their agreement

   with the terms set forth herein by executing and/ or depositing the settlement award check. Printed

   on the back of the settlement award check shall be the follo'\VJ.ng language:

           By executing this check, I hereby agreed to forever release Defendants from any and
           all state, local or federal claims, obligations, demands, actions, rights, causes of action
           and liabilities, whether known or unknown, against Defendants for alleged unpaid
           overtime wages, liquidated or other damages, unpaid costs, penalties (including late
           payment penalties), premium pay, interest, attorneys' fees, litigation costs, restitution
           or any other compensation and relief arising under the FLSA or any other state or
           local wage-related law applicable to the work performed for Defendants during the
           relevant time period.

   4.     Approval of the Settlement and Notification to the Settlement Class:

           (a)     Within ten (10) calendar days from the execution of this Settlement Agreement,

   Plaintiffs shall provide Defendants' Counsel with an excel spreadsheet containing the name, last

   known physical address and email, and estimated amount of settlement for each of the Settlement

   Class Members.

           (b)     Within fifteen (15) calendar days after the execution of this Settlement Agreement,

   Plaintiffs' Counsel shall file a motion ·with the Court seeking approval of the settlement. The motion

   shall request that the Court enter a conditional order of dismissal of the lawsuit, pending

   implementation of the settlement program described herein.

           (c)     Within ten (10) business days after the Court approves this Settlement Agreement,

   Defendants will issue settlement checks to be distributed by Plaintiffs' Counsel or a Third-Party

   Administrator. Additionally, Defendants will issue an additional check of $2,500.00 to Steven

   Matthews reflecting any service awards.


                                                     Page4
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  17PageID
                                                                    6 of 13  of 29 #:
                                      2269




   5.      Distribution of Attorneys' Fees and Cost Payments .

           On the same day Defendants issue the settlement checks for distribution to the Settlement

   Class Members, Defendants shall wire the agreed attorneys' fees and costs to Bruckner Burch PLLC

   in the sum of TWO HUNDRED AND EIGHTY TI-IOUSAND ($280,000.00). Bruckner Burch

   PLLC will provide all necessary wire information and tax forms for such payment.

   6.      Dismissal Order.

           Thirty days (30) days after Defendants issue the settlement checks for distribution to the

   Settlement Class Members, the parties will jointly move for entry of an Order dismissing the Lawsuit

   with prejudice.

   7.      Non-Admission.

           Nothing in this Settlement Agreement should be construed as an admission of any

   wrongdoing by Defendants or any other person or entity.

   8.      This Settlement Is Fair, Adequate, and Reasonable.

           The Parties believe this Settlement Agreement is a fair, adequate, and reasonable settlement of

   the Lawsuit and have arrived at this Settlement Agreement in arms-length negotiations, taking into

   account all relevant factors, present and potential. This Settlement Agreement was reached after

   extensive negotiations and exchange of information.

   9.      Amendment or Modification.

           This Settlement Agreement may be a.mended or modified only by a written instrument signed

   by counsel for all Parties or their successors in interest.




                                                      Page 5
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  18PageID
                                                                    7 of 13  of 29 #:
                                      2270




   10.    Entire Agreement.

          This Settlement Agreement, including Exhibits, constitutes the entire agreement regarding the

   subject matter hereof, and no oral or written representations, warranties or inducements have been

   made to any Settlement Class Member concerning this Settlement Agreement or its Exhibits other

   than the representations, warranties and covenants contained and memorialized in this Settlement

   Agreement.

   11.    Settlement Agreement Subject To Certain Conditions .

          This Settlement Agreement is contingent on Court approval of the Settlement Agreement as

   written. The Settlement Agreement shall be null and void, and any order entered by the Court in

   furtherance of the Settlement Agreement shall be treated as void ab initio, in the event the Court does

   not grant approval of this Settlement Agreement or the Court conditions approval on terms different

   than those set forth in the Settlement Agreement.

   12.    Authorization to Enter Into the Settlement Agreement.

          Counsel for all Parties warrant and represent they are expressly authorized by their clients to

   negotiate this Settlement Agreement and to take all appropriate action required or permitted to be

   taken by such Parties pursuant to this Settlement Agreement to effectuate its terms, and to execute

   any other documents required to effectuate the terms of this Settlement Agreement. The Parties and

   their counsel will cooperate with each other and use their best efforts to effect the implementation of

   the Settlement Agreement and Court Approval. In the event the Parties are unable to reach agreement

   on the form or content of any document needed to implement the Settlement Agreement, or on any

   supplemental provisions that may become necessary to effectuate the terms of this Settlement

   Agreement, the Parties may seek the assistance of the Court to resolve such disagreement.




                                                   Page 6
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  19PageID
                                                                    8 of 13  of 29 #:
                                      2271




   13.     Binding on Successors and Assigns.

           This Settlement Agreement shall be binding upon, and inure to the benefit of, the successors

   or assigns of the Parties hereto.

   14.     Applicable Law.

           This Settlement Agreement shall be governed by and interpreted according to the laws of the

   State of Texas.

   15.     Counterparts.

           This Settlement Agreement may be executed in one or more counterparts. All executed

   counterparts and each of them shall be deemed to be one and the same instrument provided that

   counsel for the Parties to this Settlement Agreement shall exchange among themselves original signed

   counterparts. Signatures transmitted by fax or PDF shall have the same effect as an original ink

   signature.

   16.     Jurisdiction of the Court.

           The Court shall retain jurisdiction with respect to the interpretation, implementation and

   enforcement of the terms of this Settlement Agreement and all orders and judgments entered in

   connection therewith, and the Parties and their counsel hereto submit to the jurisdiction of the Court

   for purposes of interpreting, implementing and enforcing the settlement embodied in this Settlement

   Agreement and all orders and judgments entered in connection therewith.



   THE UNDERSIGNED HAVE CAREFULLY READ THIS "SETTLEMENT
   AGREEMENT AND RELEASE"; THEY KNOW AND UNDERSTAND ITS
   CONTENTS; THEY FREELY AND VOLUNTARILY AGREE TO ABIDE BY ITS
   TERMS; AND THEY HAVE NOT BEEN COERCED INTO SIGNING THIS
   AGREEMENT.



                                                   Page7
CaseCase  4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed onFiled
                                                  03/24/20 in TXSD
                                                      04/06/18  PagePage  20PageID
                                                                    9 of 13  of 29 #:
                                      2272




   AGREED TO BY DEFENDANTS


   Dated:    ~/:i.   0
                         /   17
                                       Representativeof riority Energy Services, LLC,
                                       Priority Well Testing, LLC, and Priority Coiled
                                       Tubing, LLC representative


   AGREED TO BY CLASS REPRESENTATIVE


   Dated:   Feb 19, 2018              Steve Mat hews (Feb J 9, 2018)

                                       Steven Matthews, Individually and as Class
                                       Representative




                                        Page 8
Case Case 4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed on  03/24/20
                                               Filed       in TXSD
                                                     04/06/18  Page Page  21 PageID
                                                                    10 of 13 of 29 #:
                                       2273




                          EXHIBIT A
Case Case 4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed on  03/24/20
                                               Filed       in TXSD
                                                     04/06/18  Page Page  22 PageID
                                                                    11 of 13 of 29 #:
                                       2274
Case Case 4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed on  03/24/20
                                               Filed       in TXSD
                                                     04/06/18  Page Page  23 PageID
                                                                    12 of 13 of 29 #:
                                       2275
Case Case 4:17-cv-01336 Document
     6:15-cv-00448-RWS-KNM       107-1 147-1
                             Document   Filed on  03/24/20
                                               Filed       in TXSD
                                                     04/06/18  Page Page  24 PageID
                                                                    13 of 13 of 29 #:
                                       2276
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-1148
                            Document    Filed on 03/24/20
                                            Filed 04/20/18in Page
                                                             TXSD1 of
                                                                   Page   25 of 29
                                                                      4 PageID  #: 2289



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

     STEVEN MATTHEWS                                    §
                                                        §
     vs.                                                §          CIVIL ACTION NO. 6:15cv448
                                                        §
     PRIORITY ENERGY SERVICES, LLC,                     §
     et. al.                                            §
                                                        §

                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

           Before the Court is the Joint Motion to Approve Settlement (ECF 145), seeking approval

   of the parties’ Settlement Agreement and Release. For the reasons below, it is recommended that

   the motion be GRANTED.

           The Court must approve any settlement resolving a FLSA claim for overtime compensation

   unless settlement is reached “due to a bona fide FLSA dispute over hours worked or compensation

   owed.” Bodle v. TXL Mortgage Corp., 788 F.3d 159, 165 (5th Cir. 2015). The parties submitted a

   sealed copy of the Settlement Agreement and Release together with the motion for approval of the

   settlement. The Court identified three issues that required additional briefing and ordered the

   parties to submit additional briefing in support of the motion for approval. Namely, the Settlement

   Agreement references an exhibit detailing the settlement class and their respective shares that was

   not attached to the agreement, the signature for Defendant on the settlement agreement is dated

   one year earlier than Plaintiff’s signature and the motion did not include any discussion applying

   the Johnson factors to this case to support the requested attorney’s fees using a percentage method.



                                                    1
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-1148
                            Document    Filed on 03/24/20
                                            Filed 04/20/18in Page
                                                             TXSD2 of
                                                                   Page   26 of 29
                                                                      4 PageID  #: 2290



   In response to the Order, Plaintiff filed a Brief in Support of Joint Motion to Approve Settlement

   Agreement (ECF 147) on April 6, 2018.

          Having reviewed the pleadings and the agreement between the parties, the agreement

   constitutes a fair and reasonable resolution of a bona fide dispute. Plaintiff’s additional briefing

   provided the exhibit to the agreement with the distribution of funds to the class and explained that

   there is a scrivener’s error on the date for Defendant’s signature.

          The Settlement Agreement and Release submitted by the parties provides for an attorney’s

   fee that amounts to 40% of the gross total award. On November 7, 2016, the Court granted

   Plaintiff’s Motion to Certify Class and conditionally certified this case as a collective action. The

   analysis for considering a FLSA collective action settlement is similar to the approval process for

   a Rule 23 class action. See, e.g., Rodriguez v. Stage 3 Separation, LLC, et al., 2015 WL 12866212

   (W.D.Tex. Dec. 23, 2015). In cases involving a common fund, the Fifth Circuit has expressly

   approved of the use of the percentage method to calculate attorney’s fees, so long as it is cross-

   checked with the Johnson factors. See Union Asset Mgmt Holding A.G. v. Dell, Inc., 669 F.3d

   632, 644 (5th Cir. 2012). The so-called Johnson factors include: (1) the time and labor required;

   (2) the novelty and difficulty of the issues; (3) the skill required to perform the legal service

   adequately; (4) the preclusion of other employment by the attorney because he accepted this case;

   (5) the customary fee for similar work in the community; (6) whether the fee is fixed or contingent;

   (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the

   results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the undesirability

   of the case; (11) the nature and length of the professional relationship with the client; and (12)

   awards in similar cases. Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.

   1974), overruled on other grounds, Blanchard v. Bergeron, 489 U.S. 87, 109 S.Ct. 939 (1989).
                                                     2
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-1148
                            Document    Filed on 03/24/20
                                            Filed 04/20/18in Page
                                                             TXSD3 of
                                                                   Page   27 of 29
                                                                      4 PageID  #: 2291



          Plaintiff’s supplemental briefing and attached declaration adequately address the Johnson

   factors to support the requested fee. The experienced counsel for the collective class has worked

   on this matter for nearly three years of litigation and attorney time invested in the case has reached

   approximately 600 hours. The litigation has included contested motion practice and hearings

   concerning, among other things, conditional certification of the class and arbitration issues.

   Matters were complicated by a portion of the class members going to arbitration and a portion

   proceeding with this lawsuit. As is the nature of a contingency fee arrangement, counsel for the

   class bore the risk of receiving no recovery for its efforts either due to the ultimate result of the

   case or the volatility of the oil and gas industry. Counsel successfully negotiated a settlement for

   the class that is fair and reasonable in light of the facts of this case. Accordingly, the Joint Motion

   to Approve Settlement (ECF 144) should be granted.

                                         RECOMMENDATION

          It is accordingly recommended that the Joint Motion to Approve Settlement (ECF 144) be

   GRANTED.

          Within fourteen days after receipt of the Magistrate Judge’s report, any party may serve

   and file written objections to the findings and recommendations of the Magistrate Judge. 28 U.S.C.

   § 636(b).

          A party’s failure to file written objections to the findings, conclusions and

   recommendations contained in this Report shall bar that party from de novo review by the district

   judge of those findings, conclusions and recommendations and, except upon grounds of plain error,

   from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

   accepted and adopted by the district court. Douglass v. United Servs. Auto. Assn., 79 F.3d 1415,


                                                     3
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-1148
                            Document    Filed on 03/24/20
                                            Filed 04/20/18in Page
                                                             TXSD4 of
                                                                   Page   28 of 29
                                                                      4 PageID  #: 2292



   1430 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1)

   (extending the time to file objections from ten to fourteen days).



            So ORDERED and SIGNED this 20th day of April, 2018.




                                                    4
     Case 4:17-cv-01336 Document
Case 6:15-cv-00448-RWS-KNM       107-1149
                            Document    Filed on 03/24/20
                                            Filed 05/11/18in Page
                                                             TXSD1 of
                                                                   Page   29 of 29
                                                                      1 PageID  #: 2293



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

     STEVEN MATTHEWS                §
                                    §
                                    §
     v.                             §
                                    §                         CIVIL ACTION NO. 6:15cv448
                                    §
     PRIORITY ENERGY SERVICES, LLC, §
     et al.                         §
                                    §

                               ORDER ADOPTING REPORT AND
                                 RECOMMENDATION OF THE
                             UNITED STATES MAGISTRATE JUDGE


          The Report and Recommendation of the Magistrate Judge, which contains her findings,

   conclusions, and recommendation for the disposition of the Joint Motion to Approve Settlement

   (Docket No. 144) has been presented for consideration. The Report and Recommendation
     .
   (Docket No. 148), filed on April 20, 2018, recommends that the motion be granted.         No

   objections have been filed. The Court agrees with the Magistrate Judge that the settlement

   should be approved.      The Court therefore ADOPTS the findings and conclusions of the

   Magistrate Judge as those of the Court.

          In light of the foregoing, it is

   ORDERED that the Joint Motion to Approve Settlement (Docket No. 144) is GRANTED. The

   parties shall file closing documents within thirty (30) days.

        SIGNED this 11th day of May, 2018.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
